RENDERED: FEBRUARY 25, 2022; 10:00 A.M.
                         NOT TO BE PUBLISHED

                  Commonwealth of Kentucky
                              Court of Appeals

                                 NO. 2020-CA-1146-MR


RONALD JONES                                                                 APPELLANT



                  APPEAL FROM FAYETTE CIRCUIT COURT
v.               HONORABLE ERNESTO M. SCORSONE, JUDGE
                         ACTION NO. 18-CR-00471



COMMONWEALTH OF KENTUCKY                                                       APPELLEE



                                        OPINION
                                       AFFIRMING

                                       ** ** ** ** **

BEFORE: LAMBERT, McNEILL, AND TAYLOR, JUDGES.

TAYLOR, JUDGE: Ronald Jones appeals from an August 26, 2020, Final

Judgment of the Fayette Circuit Court which, in conformity with Jones’

conditional guilty plea, convicted him of various drug-related offenses1 and


1
 Specifically, Ronald Jones was convicted of violating Kentucky Revised Statute (KRS)
527.040 (possession of firearm by convicted felon); KRS 218A.1430 (trafficking in synthetic
drugs, first offense); and KRS 532.080 (persistent felony offender, first degree).
sentenced him to ten-years’ imprisonment, probated for five years. Prior to

entering his conditional guilty plea, Jones moved to suppress evidence discovered

at his residence by Lexington Metro Police Department (LMPD) officers and

Probation and Parole officers through a warrantless search. The court conducted

an evidentiary hearing and the motion was denied by order entered August 5, 2019.

The circuit court’s denial of Jones’ motion to suppress is the sole issue before this

Court on appeal. For the reasons stated, we affirm.

                                  BACKGROUND

             The relevant facts to this appeal are as follow. In February of 2018,

an LMPD officer was investigating complaints that synthetic drugs were being sold

at a hospital parking lot. During the officer’s surveillance, a vehicle being driven

by Jones was identified by the officer in the parking lot. Jones was on parole at

this time from a previous conviction. Upon receiving information from an

informant about potential drug activity by Jones, the officer subsequently contacted

Jones’ parole officer. The parole officer then scheduled a home visit and search

which was conducted by two other parole officers, who were accompanied by

LMPD officers. A search of Jones’ residence produced synthetic drugs hidden in a

refrigerator along with a firearm. Upon being charged with trafficking in synthetic

drugs, persistent felony offender in the first degree, and possession of a handgun

by a convicted felon, Jones entered into his conditional plea. This appeal followed.


                                         -2-
                             STANDARD OF REVIEW

             This Court’s standard of review of a circuit court’s denial of a motion

to suppress requires a two-step analysis. First, the circuit court’s factual findings

are conclusive if supported by substantial evidence. Milam v. Commonwealth, 483

S.W.3d 347, 349 (Ky. 2015). Second, the court’s application of the law to those

facts is reviewed de novo. Simpson v. Commonwealth, 474 S.W.3d 544, 547 (Ky.

2015). Our review proceeds accordingly.

                                     ANALYSIS

             On appeal, Jones asserts: (1) Pursuant to the Fourth Amendment of

the United States Constitution and the Section 10 of the Kentucky Constitution, the

law enforcement officials who conducted the search of his home were required, as

a prerequisite, to have reasonable suspicion of criminal activity; (2) in his view, no

such reasonable suspicion existed; and therefore (3) the circuit court should have

granted his motion and excluded the evidence gleaned from the search of his

residence.

             As a general rule, the Fourth Amendment of the United States

Constitution and Section 10 of Kentucky’s Constitution provide protection against

unreasonable searches and seizures, and evidence obtained in a search violative of

those provisions is not admissible in court. Commonwealth v. Wilson, 625 S.W.3d

252, 255 (Ky. App. 2021).


                                          -3-
             However, as the circuit court observed in its order denying Jones’

motion to suppress, that rule has no application in this case due to Jones’ status as a

parolee. As our Supreme Court further explained in Bratcher v. Commonwealth,

424 S.W.3d 411, 415 (Ky. 2014),

             Under the Fourth Amendment analysis set forth in
             Samson [v. California, 547 U.S. 843, 126 S. Ct. 2193,
             165 L. Ed. 2d 250 (2006)], it is immaterial whether the
             information available to the officers who searched
             Appellant’s residence rose to the standard of reasonable
             suspicion. The Fourth Amendment does not prohibit a
             police officer from conducting a suspicionless search of a
             parolee. Samson, 547 U.S. at 857, 126 S. Ct. 2193.
             Without a constitutional right underpinning his motion to
             suppress, Appellant has no basis for application of the
             exclusionary rule. Copley v. Commonwealth, 361
             S.W.3d 902, 905 (Ky. 2012) (“Suppression of evidence
             pursuant to the exclusionary rule applies only to searches
             that were carried out in violation of an individual’s
             constitutional rights.”).

             In response, Jones argues Bratcher is contrary to the law and should

be overturned, noting that a federal judge in Jones v. Lafferty, 173 F.Supp.3d 493

(E.D. Ky. 2016), disagreed with Bratcher, stating:

             Lafferty relies upon the Kentucky Supreme Court’s
             statement that “the Fourth Amendment presents no
             impediment against a warrantless and suspicionless
             search of a person on parole.” Bratcher, 424 S.W.3d at
             415. With due respect to our sister court, that conclusion
             misapprehends the holdings and the reasoning of the
             Supreme Court precedent upon which it relies.




                                          -4-
Jones, 173 F.Supp.3d at 496-97.2

               Nevertheless, “[a]s an intermediate appellate court, this Court is

bound by published decisions of the Kentucky Supreme Court. SCR [Supreme

Court Rule] 1.030(8)(a). The Court of Appeals cannot overrule the established

precedent set by the Supreme Court[.]” See Kindred Healthcare, Inc. v. Henson,

481 S.W.3d 825, 829 (Ky. App. 2014). As Bratcher, 424 S.W.3d 411, remains the

law in Kentucky, we are duty bound to follow it. Having no authority to overrule

Kentucky Supreme Court precedent, Jones’ arguments have no merit before this

Court.

               Based on our review, the circuit court’s findings of fact are supported

by substantial evidence in the record, and we find no error in the court’s ruling

thereon. The Final Judgment of the Fayette Circuit Court is AFFIRMED.

               ALL CONCUR.

    BRIEFS FOR APPELLANT:                        BRIEF FOR APPELLEE:

    Kayla D. Deatherage                          Daniel Cameron
    Assistant Public Advocate                    Attorney General of Kentucky
    Frankfort, Kentucky
                                                 Thomas A. Van De Rostyne
                                                 Assistant Attorney General
                                                 Frankfort, Kentucky

2
  However, in Unites States v. Knights, 534 U.S. 112, 121 (2001), the United States Supreme
Court held that “[w]hen an officer has reasonable suspicion that a probationer subject to a search
condition is engaged in criminal activity, there is enough likelihood that criminal conduct is
occurring that an intrusion on the probationer’s significantly diminished privacy interests is
reasonable.” The search in this case clearly meets this constitutional guideline.

                                               -5-